UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                               )
TIKO JACKSON,                                  )
                                               )
                    Plaintiff,                 )
                                               )
        v.                                     ) Civil Action No. 18-912 (RBW)
                                               )
KILOLO KIJAKAZI, 1 in her official capacity )
as the Acting Commissioner of Social Security, )
                                               )
                    Defendant.                 )
_______________________________________)

                                       MEMORANDUM OPINION

        The plaintiff, Tiko Jackson, brings this civil action pursuant to 42 U.S.C. §§ 405(g)

and 1383(c), against the defendant, Kilolo Kijakazi, the Commissioner of Social Security,

seeking judicial review of the decision by the administrative law judge (“ALJ”) denying her

application for disability insurance benefits and supplemental social security income. See

Complaint (“Compl.”) ¶¶ 4–6. Currently pending before the Court are the plaintiff’s motion for

judgment of reversal, see Motion for Judgment of Reversal (“Pl.’s Mot.”), ECF No. 13, and the

defendant’s motion for judgment of affirmance, see Defendant’s Motion for Judgment of

Affirmance and in Opposition to Plaintiff’s Motion for Judgment of Reversal (“Def.’s Mot.”),

ECF No. 14. Upon careful consideration of the parties’ submissions, 2 the Court concludes for


1
 Kilolo Kijakazi is the current Acting Commissioner of Social Security, and she is therefore substituted for Nancy
Berryhill as the proper party defendant pursuant to Federal Rule of Civil Procedure 25(d).
2
 In addition to the filings already identified, the Court considered the following submissions in rendering its
decision: (1) the Memorandum in Support of Plaintiff’s Motion for Judgment of Reversal (“Pl.’s Mem.”), ECF
No. 13-1; (2) the Defendant’s Memorandum in Support of Her Motion for Judgment of Affirmance and in
Opposition to Plaintiff’s Motion for Judgment of Reversal (“Def.’s Mem.”), ECF No. 14; (3) the Plaintiff’s
Opposition to Defendant’s Motion for Judgment of Affirmance and Reply to Defendant’s Opposition to Plaintiff’s
Motion for Judgment of Reversal (“Pl.’s Reply”), ECF No. 19; and (4) the administrative record (“App.”), ECF Nos.
10-1 to 10-10.
the following reasons that it must grant the plaintiff’s motion, deny the defendant’s motion,

reverse the ALJ’s decision, and remand to the agency for further proceedings.

                                     I.      BACKGROUND

A.      Statutory and Regulatory Framework

        Pursuant to the Social Security Act (the “Act”), an individual is entitled to disability

benefits if he or she is unable to

        engage in any substantial gainful activity by reason of any medically determinable
        physical or mental impairment which can be expected to result in death or which
        has lasted or can be expected to last for a continuous period of not less than
        [twelve] months[.]

42 U.S.C. § 423(d)(1)(A). To determine whether a claimant is entitled to benefits, an ALJ

“gathers evidence, holds a hearing, [and] takes testimony,” which may include testimony by a

vocational expert. Kim M. v. Kijakazi, Civil Action No. 20-cv-2072 (GMH), 2021 WL

4033060, at *1 (D.D.C. Sept. 3, 2021). The ALJ then “performs [a] five-step, sequential inquiry

of the [claimant’s] disability claim[,]” as set forth in 20 C.F.R. § 404.1520. Id.

        First, the claimant must show that [he or] she is not presently engaged in
        “substantial gainful activity.” 20 C.F.R. § 416.920(a)(4)(i). Second, [he or] she
        must demonstrate that [he or] she has a “severe impairment” that “significantly
        limits [his or her] physical or mental ability to do basic work activities.” 20
        C.F.R. §§ 416.920(a)(4)(ii), 416.920(c). Third, the claimant must show that [his
        or] her impairments or combination of impairments “meets or equals” one of the
        listings at 20 C.F.R. Part 404, Subpart P, Appendix 1. See 20 C.F.R.
        § 416.920(a)(4)(iii). If they do, then the claimant is deemed disabled, and the
        inquiry ends. Id. If not, the ALJ must proceed to the fourth step, which requires
        the ALJ to determine the claimant’s residual functional capacity and consider
        whether, in light of that capacity, the claimant can still perform work that [he or]
        she has done within the past [fifteen] years (if the claimant has indeed done such
        work). See 20 C.F.R. §§ 416.920(a)(4)(iv), 416.960(b)(1). Fifth, if the claimant’s
        capacity indicates that [he or] she cannot engage in past work, then the burden
        shifts to the [agency] to prove that the claimant’s capacity, age, education, and
        past work experience indicate that [he or] she is able to perform “other work” that
        exists in the national economy. 20 C.F.R. § 416.920(a)(4)(v); Butler, 353 F.3d
        [992,] 997[ (D.C. Cir. 2004)].




                                                  2
Mitchell v. Kijakazi, No. 19-cv-2560 (DLF), 2021 WL 5310541, at *2 (D.D.C. Nov. 15, 2021).

“Through the first four steps of this inquiry, the claimant bears the burden of proof[;]” however,

at step five, “the burden shifts to the [agency] to identify specific jobs sufficiently available in

the national economy that the claimant can perform.” Callahan v. Astrue, 786 F. Supp. 2d 87, 89

(D.D.C. 2011).

B.     The Plaintiff’s Disability Claims and Procedural History

       This case concerns two applications filed by the plaintiff: (1) an application under Title II

and Part A of Title XVIII for a period of disability and disability insurance benefits, filed on

March 26, 2014, see App. at 207; and (2) an application for supplemental security income under

Title XVI, filed on April 9, 2014, see id. at 209. Both applications alleged that the plaintiff was

disabled as of August 31, 2010. See id. at 209, 218.

       The plaintiff’s applications were initially denied by the defendant on June 4, 2014.

See id. at 115–21. On July 29, 2014, the plaintiff requested reconsideration of the defendant’s

decision, see id. at 122–27, and thereafter the defendant “thoroughly evaluated” the evidence,

“includ[ing] the medical evidence and the additional information received since the original

decision[,]” and “f[ou]nd that the previous determination denying [the plaintiff’s] claim was

proper under the law[,]” id. at 128. See id. at 128–34 (notifying the plaintiff of the defendant’s

determination that her previous denials were proper).

       On February 12, 2015, the plaintiff submitted a request for a hearing before an ALJ. See

id. at 135. In support of her applications, the plaintiff submitted to the ALJ the documentation




                                                   3
that had been previously considered by the defendant, as well as additional documentation that

post-dated the agency’s determinations. 3 See generally id. at 228–877.

         On March 7, 2017, the ALJ held a hearing to consider the plaintiff’s applications, see id.

at 34, at which the plaintiff, see id. at 39–57, and a vocational expert, Cynthia Jenkins, see id.

at 59–69, testified. The plaintiff testified that, although she had not worked since 2010, she had

previously worked (1) at the Department of Recreation; (2) as a mail handler for the United

States Post Office; (3) as a cashier at Marvelous Market, Inc., and the Washington Hospital

Center; and (4) for the United States Census Bureau. See id. at 41–42. The plaintiff testified

that she had experienced pain in her right hip for “some years” due to a gunshot wound and the

pain had become constant and worsened in the last “two years.” Id. at 44. She stated that her

pain had worsened in late 2015, when she “had gotten evicted,” which resulted in her “moving

and moving,” without “a place to stay.” Id. at 45–46. This resulted in her being “constantly on

[her] feet, going place to place” and “carrying bags, so it was like it was putting extra weight on

her.” Id. at 46. Even after decreasing her activity, her pain level did not subside. See id. The

3
  This information is part of the administrative record developed in this case. See App. at 228–38 (April 14, 2014
disability field report); id. at 241–50 (April 17, 2014 work history report completed by the plaintiff); id. at 252–61
(April 17, 2014 function report completed by the plaintiff); id. at 273–80 (October 23, 2014 function report
completed by the plaintiff); id. at 281–93 (February 11, 2015 disability report completed by the Neighborhood Legal
Services Program on behalf of the plaintiff); id. at 308–09 (October 18, 2015 claimant’s work background form
completed by the plaintiff); id. at 310–13 (claimant’s recent medical treatment form completed by the plaintiff); id.
at 320–34 (Howard University Hospital emergency records, dated February 14, 2014, to March 6, 2014); id. at 335–
38 (Howard University Orthopaedics and Rehabilitative Services treatment records, dated March 6, 2014, to March
20, 2014); id. at 339–53 (Howard University Division of Orthopaedics Surgery treatment records, dated March 6,
2014, to August 5, 2014); id. at 355–423 (Howard University Hospital records, dated February 14, 2014, to
December 9, 2015); id. at 424–47 (George Washington University Hospital records, dated December 2, 2015, to
February 21, 2016); id. at 448–55 (Howard University Hospital Endocrine treatment records, dated May 2, 2016, to
June 23, 2016); id. at 456–72 (Howard University Hospital records, dated February 20, 2015, to April 30, 2015); id.
at 473–96 (Howard University Hospital records, dated July 17, 2014, to May 16, 2016); id. at 497–523 (Howard
University Hospital records, dated May 2, 2016, to June 23, 2016); id. at 524–50 (Howard University Sleep Disorder
Center treatment records, dated October 28, 2016, to January 19, 2017); id. at 551–85 (Howard University
Otolaryngology treatment records, dated July 17, 2014, to January 19, 2017); id. at 586–631 (Howard University
Hospital records, dated May 2, 2016, to January 18, 2017); id. at 632–707 (Howard University Hospital outpatient
treatment records, dated April 30, 2015, to January 24, 2017); id. at 708–37 (Howard University Hospital records,
dated July 26, 2016, to January 24, 2017); id. at 738–877 (Howard University Hospital treatment records, dated
February 19, 2014, to January 18, 2017).



                                                          4
plaintiff testified that, from June 2016 through the date of the hearing, she was staying with her

daughter and, during the day, she would spend “[a]bout four to five hours” laying down, because

that was the most comfortable position. Id. at 48–49.

        The plaintiff stated that, “when [she] st[oo]d, [she] limp[ed] extra hard” and her leg was

“always stiff” and in “constant pain.” Id. at 43. She testified that she was able to stand without a

cane “[f]or a short period of time[,]” i.e., “at least five minutes[,]” but could stand with a cane for

“at least ten minutes[.]” Id. at 44–45. According to the plaintiff, her ability to stand had been

limited for “[a]t least a year and a half.” Id.

        Regarding her walking ability, the plaintiff testified that she was able to walk, using her

cane, “from 14th Street to [her doctor’s office on] Georgia Avenue,” which is, “give or take,

three to four blocks, long blocks.” Id. at 46. She stated that she had begun using a cane more

starting in September 2016 because, “[w]hen [she] was [walk]ing back and forth to the doctor[’s

office], [she] was aching real bad.” Id. at 47.

        Regarding her sitting ability, the plaintiff testified that she was able to sit for “at least five

minutes[,]” but then she “usually la[id] down” “[b]ecause [she] fe[lt] like [she] ha[d] to stretch it

out.” Id. at 48. According to the plaintiff, “most of the time[, she had] to lay back and try to

relax [her] back, because it’s like pain shooting through [her] back” and radiating into her legs.

Id. at 47. She stated that this pain had gone on since “at least last year.” Id. at 48. She stated

that, “if [she was] in a comfortable position, or somewhere comfortable to sit, [she] probably

c[ould] sit longer than [ ] five minutes[,]” and probably “at least a half an hour to an hour,

. . . without any pain[,]” although she would “still move” because she would “try to get

comfortable and try to release that pain.” Id. at 49. The plaintiff testified that, once sitting

became too painful, she would “get up and try to walk it off, and then try to sit—and then sit




                                                    5
back down, and see if that pain subside[d]. And sometimes it d[id]n’t. And then [she would] lay

down and stretch it out.” Id. She stated that, in total, she would be able to make it “about an

hour” before she needed to lay down and, once she laid down, she would need to remain there

for about “three to four hours.” Id. at 50. According to the plaintiff, her back pain also

prevented her from bending down because “you’re supposed to use both of your feet, bend with

your knees, [but her] knees don’t work” and when she “bend[s], it hurts, because [she] use[s her]

right leg more to bend, to pick up things.” Id. at 51–52. The plaintiff also testified that she had

issues with her left knee, whereby “it’s like [her] kneecap [wa]s shifting” and she “hear[d] [ ]

cracking, crunching, if [she went] up and down the steps, if [she] tr[ied] to bend, [she] just

hear[d] the cracking and crunching.” Id. at 52.

       On May 30, 2017, based on the record before her, the ALJ concluded that the plaintiff

was not entitled to benefits. See id. at 19. Regarding the first three steps of § 404.1520, the ALJ

concluded that that (1) the plaintiff “has not engaged in substantial gainful activity since

August 31, 2010, the alleged onset date[,]” id. at 12, therefore the inquiry proceeded past the first

step; and (2) she has the following severe impairments: “degenerative joint disease and

deformity of the right hip joint secondary to prior gunshot injury; degenerative/discogenic

disease of the lumbar spine; and patellofemoral syndrome of the left knee[,]” id., therefore the

inquiry proceeded past the second step; and (3) she “does not have an impairment or

combination of impairments that meets or medically equals the severity of one of the listed

impairments[,]” id. at 13, therefore the inquiry proceeded past the third step.

       Regarding the fourth and fifth steps under § 404.1520, which address the plaintiff’s

“residual functional capacity[,]” the ALJ concluded that the plaintiff

       has the residual functional capacity to perform light work . . . , except she can
       occasionally climb ramps and stairs, but never climb ladders, ropes, and scaffolds.



                                                  6
        She can occasionally push/pull with the right lower extremity. She can
        occasionally balance, stoop, kneel, crouch, and crawl. She can have occasional
        exposure to extreme cold and no exposure to vibration and hazards.

        Light work involves lifting or carrying [twenty] pounds occasionally and [ten]
        pounds frequently, standing or walking about [six] hours in an [eight]-hour
        workday, and sitting about [six] hours in an [eight]-hour workday.

Id. at 14. Based on her finding of this residual functional capacity, the ALJ determined that the

plaintiff “[wa]s capable of performing past relevant work as a census enumerator, cashier, and

mail handler[,]” see id., and therefore the ALJ found the plaintiff not to be disabled at the fourth

step. Id. at 18. “In the alternative,” the ALJ also found the plaintiff not to be disabled at the fifth

step, finding that, “considering the [plaintiff’s] age, education, work experience, and residual

functional capacity, there [we]re other jobs that exist in significant numbers in the national

economy that the [plaintiff] also c[ould] perform[.]” Id. Therefore, the ALJ determined that “[a]

finding of ‘not disabled is [ ] appropriate[.]” Id. at 18.

                                II.     STANDARD OF REVIEW

        Under the Act, a claimant may seek judicial review of an ALJ’s decision by a federal

district court. See 42 U.S.C. § 405(g). A district court has discretion “to enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision

of the Commissioner, with or without remanding the case for a rehearing.” Faison v. Colvin,

187 F. Supp. 3d 190, 193 (D.D.C. 2016) (internal quotation marks omitted). However, the

“district court’s review of the [ALJ’s] findings of fact is limited to whether those findings are

supported by substantial evidence[,]” Dunham v. Astrue, 603 F. Supp. 2d 13, 17 (D.D.C. 2012),

meaning such relevant evidence as “a reasonable mind might accept as adequate to support a

conclusion[,]” Butler, 353 F.3d at 999. This standard “requires more than a scintilla, but can be

satisfied by something less than a preponderance of evidence[,]” id. (internal quotation marks




                                                   7
omitted), and “is highly deferential to the agency fact-finder[,]” Jeffries v. Astrue, 723 F. Supp.

2d 185, 189 (D.D.C. 2010) (internal quotation marks omitted). However, the ALJ must “ha[ve]

analyzed all evidence and [ ] sufficiently explained the weight he [or she] has given to obviously

probative exhibits.” Lane-Rauth v. Barnhart, 437 F. Supp. 2d 63, 65 (D.D.C. 2006) (internal

quotation marks omitted). When the ALJ rules against a claimant, the claimant “bears the

burden of demonstrating that the [ALJ’s] decision [was] not based on substantial evidence or that

incorrect legal standards were applied.” Cooper v. Berryhill, No. 16-cv-1671 (DAR),

2017 WL 4326388, at *3 (D.D.C. Sept. 28, 2017) (internal quotation marks omitted).

                                        III.   ANALYSIS

       The plaintiff argues that the Court should either reverse the ALJ’s decision or remand this

case to the defendant because (1) the ALJ erroneously “assessed the plaintiff’s residual

functional capacity[,]” Pl.’s Mem. at 3; and (2) the ALJ “failed to perform the proper analysis for

determining that [the p]laintiff was capable of performing her past[ ]relevant work[,]” id. at 10.

In response, the defendant argues that “[t]he ALJ’s decision should be affirmed because

substantial evidence of record supports [the ALJ’s] determination that [the p]laintiff was not

disabled under the Act.” Def.’s Mem. at 6. For the following reasons, the Court will reverse the

ALJ’s decision and remand this case to the defendant for further proceedings.

A.     The Plaintiff’s Challenge to the ALJ’s Residual Functional Capacity Determination
       at Step Four of 20 C.F.R. § 404.1520

       First, the plaintiff argues that the ALJ erroneously “assessed [her] residual functional

capacity[,]” Pl.’s Mem. at 3, by (1) “fail[ing] to [provide] a narrative discussion setting forth how

the evidence supported each conclusion,” id. at 6; (2) “erroneously disregard[ing] the opinions of

the State Agency physicians who evaluated the [p]laintiff’s claim on behalf of the [defendant,]”




                                                 8
id. at 8; and (3) incorrectly “determin[ing] that the [p]laintiff did not require the use of a cane[,]”

id. at 9. 4 The Court will address each of the plaintiff’s arguments in turn.

    1. The Plaintiff’s Argument that the ALJ Did Not Provide an Adequate Narrative
       Discussion of the Evidence

         The plaintiff argues that the ALJ “failed to properly assess [her] limitations as required

pursuant to Social Security Ruling [(“SSR”)] 96-8p[,]” Pl.’s Mem. at 4, because the ALJ “failed

to set forth a narrative discussion” of “the evidence[,]” id. at 6. 5 In response, the defendant



4
  The plaintiff also argues that the ALJ improperly required her to “provide objective evidence to substantiate the
intensity, persistence, and limiting effects of her subjective complaints[,]” Pl.’s Mem. at 16, and cites Butler v.
Barnhart, 353 F.3d 992 (D.C. 2004), for the proposition that “[i]n determining [an] individual’s credibility, the ALJ
‘must consider the entire case record’ and may not disregard the individual’s statements about the intensity and
persistence of her pain ‘solely because they are not substantiated by objective medical evidence[,]’” Pl.’s Mem. at
16 (quoting Butler, 353 F.3d at 1005). However, Butler addressed the interpretation of SSR 96-7p, see Butler, 353
F.3d at 1005 (quoting from and discussing SSR 96-7p), which was rescinded by SSR 16-3p, see SSR 16-3p at *1
(“We are rescinding SSR 96-7p . . . and replacing it with this [r]uling.”). Thus, Butler has no applicability to this
case.

Moreover, the ALJ’s decision demonstrates that the ALJ did not erroneously require the plaintiff to provide
objective evidence to substantiate her subjective complaints. Rather, the ALJ evaluated the plaintiff’s symptoms in
light of the evidence in the record, which included comparing the plaintiff’s reported symptoms to the record
evidence, as is required by the governing regulations and SSR 16-3p. See, e.g., SSR 16-3p at *8 (“Consistent with
our regulations, we instruct our adjudicators to consider all of the evidence in an individual’s record when they
evaluate the intensity and persistence of symptoms[.]”); 20 C.F.R. § 404.1529(a) (“In determining whether you are
disabled, we consider all your symptoms, including pain, and the extent to which your symptoms can reasonably be
accepted as consistent with the objective medical evidence and other evidence.”). Accordingly, the Court disagrees
with the plaintiff that the ALJ improperly required her to provide objective evidence to substantiate her subjective
complaints.
5
  The parties also dispute whether an explicit “function-by-function assessment” is needed, or whether a narrative
discussion of the evidence suffices to meet the ALJ’s obligation under SSR 96-8p. See Pl.’s Mem. at 6 (“Thus, the
[ALJ] is required to perform a function-by-function assessment of a claimant’s ability to perform the physical and
mental demands of work.”); Def.’s Opp’n at 7 (“Rather than performing an explicit function-by-function analysis, a
narrative discussion of the relevant evidence has been found to be sufficient in explaining the [residual functional
capacity] assessment.”). In Banks v. Astrue, 537 F. Supp. 2d 75 (D.D.C. 2008), another member of this court noted
that “[w]hile [the District of Columbia] Circuit [ ] has not specifically addressed whether the ALJ must undertake a
specific discussion of each of the seven functions, some courts have found that an articulation of the function-by-
function analysis is not required, particularly for capacities for which no limitation is alleged[,]” whereas “[o]ther
courts, including one in this district have determined that failure to consider the seven functional factors renders a
decision not supported by substantial evidence.” Id. at 85 (emphasis in original). The court in Banks “concur[red]
that a written function-by-function analysis is not required” because “[a]lthough the language of SSR 96-8p requires
that the ALJ’s [residual functional capacity] assessment ‘must address . . . the remaining exertional . . . capacities of
the individual,’ this does not require written articulation of all seven strength demands[,]” particularly “where . . .
the ALJ provided a thorough narrative discussion of [the claimant’s] limitations.” Id. However, because the Court
concludes that the ALJ’s narrative discussion was insufficient, see infra Sections III.A.1–3, it need not address this
                                                                                                          (continued . . .)


                                                            9
argues that (1) “the ALJ adequately explained her [residual functional capacity] assessment that

[the p]laintiff could perform a reduced range of light work” because the ALJ “discussed [how the

p]laintiff’s treatment ha[d] been routine and conservative overall” and “[i]f a physical

impairment can be controlled through medication and treatment, it is generally not considered

disabling[;]” and (2) “[t]he ALJ also sufficiently discussed the clinical findings that supported

her conclusion[.]” Def.’s Mem. at 8. For the following reasons, the Court agrees with the

plaintiff that the ALJ’s decision does not meet the requirements of SSR 96-8p.

        SSR 96-8p states that “[t]he [residual functional capacity] assessment is a function-by-

function assessment based upon all of the relevant evidence of an individual’s ability to do work-

related activities.” SSR 96-8p, 1996 WL 374184, at *3 (July 2, 1996). This assessment

        include[s] a narrative discussion describing how the evidence supports each
        conclusion, citing specific medical facts (e.g., laboratory findings) and
        nonmedical evidence (e.g., daily activities, observations). In assessing [a
        plaintiff’s residual functional capacity], the adjudicator must discuss the
        individual’s ability to perform sustained work activities in an ordinary work
        setting on a regular and continuing basis (i.e., [eight] hours a day, for [five] days a
        week, or an equivalent work schedule)[ ], and describe the maximum amount of
        each work-related activity the individual can perform based on the evidence
        available in the case record. The adjudicator must also explain how any material
        inconsistencies or ambiguities in the evidence in the case record were considered
        and resolved.

Id. at *7 (underlines added). Thus, SSR 96-8p requires that “the ALJ build an accurate and

logical bridge from the evidence to [her] conclusion so that . . . [the] reviewing court[] [ ] may

assess the validity of the agency’s ultimate findings.” Lane-Rauth, 437 F. Supp. 2d at 67

(internal quotation marks omitted).




(. . . continued)
dispute because the ALJ’s decision remains unsupported by substantial evidence even if the defendant is correct that
only a narrative discussion is required.



                                                        10
       Here, the Court is unable to conclude that the ALJ built the requisite “logical bridge[,]”

id., between the evidence and her finding regarding the plaintiff’s residual functional capacity.

In her discussion of the plaintiff’s residual functional capacity, the ALJ begins by briefly

summarizing the plaintiff’s complaints. See App. at 15. The ALJ then concludes that, although

“the [plaintiff’s] medically determinable impairments could reasonably be expected to cause the

alleged symptoms, [the plaintiff’s] statements concerning the intensity, persistence[,] and

limiting effects of [her] symptoms are not entirely consistent with the medical evidence and other

evidence in the record for the reasons explained in this decision.” Id. Next, the ALJ summarizes

the medical record. See id. at 15–16; see, e.g., id. at 15 (“The [plaintiff] was referred to physical

therapy. She exhibited normal gait, strength, range of motion, and sensation during a June 2014

primary care appointment.” (citations omitted)). Finally, the ALJ explains her conclusion to give

little weight to three pieces of evidence: (1) the plaintiff’s statements about “the intensity,

persistence[,] and limiting effects of [her] symptoms[,]” id. at 16; (2) the State agency medical

experts’ recommendations, see id.; and (3) the “Owestry disability index questionnaires”

completed by the plaintiff, id. at 17.

       At no point does the ALJ “describ[e] how the evidence supports[,]” SSR 96-8p, 1996 WL

374184, at *7 (July 2, 1996), her residual functional capacity determination. See generally App.

at 14–17. Although the ALJ summarizes the plaintiff’s medical history, see id. at 15–16, the

summary alone is insufficient, see Lane-Rauth, 437 F. Supp. 2d at 67 (holding that the ALJ’s

residual functional capacity determination explanation was not supported by substantial evidence

when it “spen[t] three pages simply listing the plaintiff’s entire medical history and then

conclusively stating that based on the evidence, including the testimony at the hearing, the [ALJ]

finds that [the plaintiff] retain[ed] the residual functional capacity to do sedentary work”




                                                  11
(internal quotation marks omitted)). Furthermore, although the ALJ’s residual functional

capacity determination contains numerous specified capacities, such as the plaintiff’s ability to

“occasionally climb ramps and stairs, but never climb ladders, ropes, and scaffolds[,]” App.

at 14, the decision never connects the summarized medical evidence to any of these capacities,

see id. at 14–17. Moreover, the ALJ’s explanation of the reasons why she afforded little weight

to the plaintiff’s testimony, the State agency disability experts’ opinions, and the Owestry

questionnaires, see id. at 16, does not explain how the evidence on which the ALJ did rely

supports her particular findings, e.g., her conclusion that the plaintiff could “occasionally climb

ramps and stairs, but never climb ladders, ropes, and scaffolders” or her conclusion that the

plaintiff could “occasionally push/pull with the right lower extremity[,]” id. at 14. Accordingly,

the Court is “left guessing as to how the ALJ evaluated probative material,” Carnett v. Colvin, 82

F. Supp. 3d 1, 7 (D.D.C. 2015).

       “Because the ALJ simply listed all of the evidence without clearly explaining which

particular pieces of evidence led [her] to [her] conclusion, there is no logical bridge, and no

thorough discussion and analysis.” Id. (internal quotation marks omitted); see SSR 96-8p, 1996

WL 374184, at *7 (July 2, 1996) (providing that an ALJ must “describ[e] how the evidence

supports each conclusion”). Accord Bryant v. Saul, 2019 WL 6619760, at *4 (D.D.C. Nov. 18,

2019) (“It is generally not sufficient for an ALJ to specify a[ residual functional capacity] and

merely follow it with a recitation of the testimony and a summary of the medical history, no

matter how thorough that recap is.” (internal quotation marks and alterations omitted)).

Accordingly, the Court concludes that the ALJ has failed to explain how her residual functional

capacity determination is supported by substantial evidence. See Brown v. Colvin, 219 F. Supp.

3d 121, 128 (D.D.C. 2016) (remanding to the agency where the ALJ’s residual functional




                                                 12
capacity determination was only supported by (1) “a summary of [the p]laintiff’s allegations of

[ ] impairments” and (2) a credibility determination of the state agency disability expert’s

opinion).

       The defendant presents two arguments as to why the ALJ’s decision should be affirmed.

First, the defendant argues that the ALJ’s residual functional capacity determination is supported

by substantial evidence because the ALJ “discussed that [the p]laintiff’s treatment has been

routine and conservative overall” and “[i]f a physical impairment can be controlled through

medication and treatment, it is generally not considered disabling[.]” Def.’s Mem. at 8. The

defendant is correct that “if a physical impairment . . . can be controlled through medication and

treatment, it is generally not considered disabling[.]” Davis v. Berryhill, 272 F. Supp. 3d 154,

179 (D.D.C. 2017); see Def.’s Mem. at 8. However, although the ALJ states that the plaintiff

“has not generally received the type of medical treatment one would expect for a totally disabled

individual” because “[h]er treatment has been routine and conservative overall[,]” id. at 16, the

ALJ does not connect the type of treatment received by the plaintiff to any of the components of

the ALJ’s residual functional capacity determination, see id. at 14–17. Accordingly, the Court is

still “left guessing[,]” Carnett, 82 F. Supp. 3d at 7, as to how the ALJ has arrived at this

particular residual functional capacity finding. See also SSR 96-8p, 1996 WL 374184, at *7

(July 2, 1996) (providing that an ALJ “must also explain how any material inconsistencies or

ambiguities in the evidence in the case record were considered and resolved”).

       Second, the defendant argues that “[t]he ALJ also sufficiently discussed the clinical

findings that supported her conclusion to enable [ ] meaningful judicial review of her finding[,]”

citing “radiographic imaging show[ing] marked right hip deformity and facet arthrosis at L4-5

and L5-S1, but . . . no compression of the spinal cord or nerve roots[;]” and a “decreased range




                                                 13
of motion, slight reduced [ ] strength, and an occasionally antalgic gait” that conflicted with

“multiple physical examinations [that] showed normal gait, strength, range of motion and

sensation.” Def.’s Mem. at 8. However, as discussed above, although the ALJ summarized this

record evidence, she did not provide any discussion logically or otherwise linking this evidence

to her residual functional capacity determination. See App. at 14–17.

       Accordingly, because the ALJ did not provide the requisite “narrative discussion

describing how the evidence supports each [of her] conclusion[s],” SSR 96-8p,

1996 WL 374184, at *7, the Court concludes that it must reverse the ALJ’s residual functional

capacity determination as to the ALJ’s narrative discussion of the evidence.

   2. The Plaintiff’s Argument that the ALJ Failed to Adequately Explain the ALJ’s
      Conclusions Regarding the State Agency Medical Experts’ Opinions

       Next, the plaintiff argues that the ALJ erroneously “disregarded the opinions of the State

Agency physicians[, Dr. Jacqueline McMorris and Dr. Walter Goo,] who evaluated the

[p]laintiff’s claim on behalf of the [defendant].” Pl.’s Mem. at 8. In response, the defendant

argues that the plaintiff “inappropriately asks this Court to reweigh [Dr. McMorris’s and Dr.

Goo’s] opinion[s,]” which the Court may not do, and that “[t]he ALJ properly afforded little

weight to [the] opinions . . . that [the p]laintiff could perform sedentary work because their

opinions were not consistent with the medical evidence of record.” Def.’s Mem. at 9. Because

the ALJ’s decision does not provide the requisite level of explanation as to why she disregarded

Dr. McMorris’s and Dr. Goo’s opinions, the Court concludes that it must also reverse the ALJ’s

decision to disregard the two experts’ opinions.

       Regarding the ALJ’s decision to accord little weight to Dr. McMorris’s and Dr. Goo’s

opinions, the ALJ stated that they

       determined on review of the record and on reconsideration of the evidence that
       the [plaintiff] was capable of performing sedentary work except she was limited


                                                   14
       in pushing/pulling with the right lower extremity. She could occasionally stoop,
       kneel, crouch, crawl, and climb ramps and stairs, but never balance or climb
       ladders, ropes, or scaffolds. She needed to avoid concentrated exposure to
       extreme cold, moderate exposure to vibration, and all exposure to hazards. While
       the State agency disability experts are not treating or examining doctors, they are
       experts in all phases of disability evaluation and well-qualified to render an
       opinion regarding the nature and severity of the [plaintiff’s] impairments.
       However, their conclusions of physical functioning are not found to be consistent
       with the medical evidence of record, including treatment notes and radiographic
       results, and have therefore been afforded little weight. Although the [plaintiff]
       limped on some occasions, her gait was noted to be normal on multiple occasions
       and the record did not consistently reflect the use of any assistive device.

App. at 16.

       The Court concludes that this explanation is unsupported by substantial evidence. The

ALJ disregarded the experts’ opinions for two reasons: (1) “their conclusions of physical

functioning are not found to be consistent with the medical evidence of record, including

treatment notes and radiographic results[,]” and (2) “[a]lthough the [plaintiff] limped on some

occasions, her gait was noted to be normal on multiple occasions and the record did not

consistently reflect the use of any assistive device.” Id. Regarding the first reason, the ALJ

provided no indication as to which “medical evidence of record, [ ] treatment notes[,] and

radiographic results[,]” id., were inconsistent with the experts’ opinions, leaving the Court with

no opportunity to review the ALJ’s reasoning for disregarding the experts’ opinions. See

Carnett, 82 F. Supp. 3d at 7 (reversing when the court was “left guessing as to how the ALJ

evaluated probative material”). Turning to the ALJ’s second reason, the Court concludes that the

ALJ’s explanation is insufficient because it fails to provide any explanation as to why the fact

that “the record did not consistently reflect the use of any assistive device[,]” App. at 16, means

that the state agency’s medical experts’ opinions should be disregarded. See id. at 14–17; see

also SSR 96-8p, 1996 WL 374184, at *7 (noting that, “[i]f the [residual functional capacity]

assessment conflicts with an opinion from a medical source, the [ALJ] must explain why the



                                                 15
opinion was not adopted”); Brown, 219 F. Supp. 3d at 128 (remanding to the agency when the

ALJ merely summarized the medical evidence and then stated, “Based on this evidence, the

undersigned gives little weight to the opinion of [the] State agency psychological consultant”).

       Despite these omissions, the defendant first argues that “the ALJ noted that the opinions

of Drs. McMorris and Goo were inconsistent with the multiple physical examinations showing

normal gait, strength, range of motion, and sensation[,]” citing a number of pages from the

administrative record. Def.’s Mem. at 9 (citing App. at 426–27, 431–32, 443–44, 745, 781–82,

786, 791). Although it is certainly possible that these pages reflect the evidence to which the

ALJ intended to refer by referencing “treatment notes and radiographic results[,]” App. at 16,

“the Court may only consider the grounds proffered by the agency in its decision[,] for post hoc

rationalizations do not suffice[,]” Espinosa v. Colvin, 953 F. Supp. 2d 25, 33 (D.D.C. 2013).

Therefore, the Court cannot accept the defendant’s representation as to the evidence that it

asserts the ALJ considered. And, because the ALJ’s decision does not provide any specific

identification of the “treatment notes and radiographic results[,]” App. at 16, that the ALJ

generally referenced, see id., the Court is “left guessing[,]” Carnett, 82 F. Supp. 3d at 7, as to

which “treatment notes and radiographic results[,]” App. at 16, the ALJ considered in assigning

little weight to Dr. McMorris’s and Dr. Goo’s opinions.

       Second, the defendant argues that the plaintiff “inappropriately asks th[e] Court to

reweigh [Dr. McMorris’s and Dr. Goo’s] opinion[s.]” Def.’s Mem. at 9. As the defendant

correctly notes, see id., “a court may not determine the weight of the evidence, nor substitute its

judgment for that of the [defendant] if [the defendant’s] decision is based on substantial

evidence[,]” Guthrie v. Astrue, 604 F. Supp. 2d 104, 112 (D.D.C. 2009). However, the

defendant mischaracterizes the plaintiff’s argument. The plaintiff argues that the ALJ failed to




                                                  16
adequately explain her assignment of little weight to Dr. McMorris’s and Dr. Goo’s opinions, not

that the ALJ should have weighed the evidence differently. See, e.g., Pl.’s Mem. at 7–8 (arguing

that the ALJ “has failed to identify a single inconsistency between the opinions of [Dr. McMorris

and Dr. Goo] and the treatment notes” or “the radiographic results”). And, as it is required to,

the Court has merely “determin[ed] whether the ALJ, acting for the [defendant], ‘has analyzed

all the evidence and has sufficiently explained the weight [s]he has given to obviously probative

material.’” Guthrie, 604 F. Supp. 2d at 112 (quoting Simms v. Sullivan, 877 F.2d 1047, 1050

(D.C. Cir. 1989)); see supra Sections III.A.1–2; see infra Section III.A.3.

       Accordingly, the Court concludes that it also must reverse the ALJ’s residual functional

capacity determination regarding the ALJ’s explanation of her assignment of little weight to

Dr. McMorris’s and Dr. Goo’s opinions, and remand to the agency for further proceedings.

   3. The Plaintiff’s Argument that the ALJ Did Not Adequately Explain the ALJ’s
      Conclusion that the Plaintiff Did Not Require the Use of a Cane

       Third and finally, the plaintiff argues that the ALJ erroneously determined that she “did

not require the use of a cane” when “one of the State [a]gency physicians determined that [she]

required the use of a single[-]point cane” and her “treating orthopedist, Dr. Kalyanam, reported

on February 20, 2015, that [she] required the use of a cane.” Pl.’s Mem. at 9. In response, the

defendant argues that “[t]he ALJ carefully examined the record evidence and, while

acknowledging that [the p]laintiff used a cane at times, properly concluded that her gait was

normal on multiple occasions and the record did not consistently reflect the use of an assistive

device.” Def.’s Mem. at 10 (internal quotation marks omitted). For the following reasons, the

Court concludes that the ALJ did not adequately explain her determination that the plaintiff did

not require the use of a cane.




                                                17
       The ALJ stated the following regarding her conclusion that “the record did not

consistently reflect the use of any assistive device[:]”

       Despite alleging significant functional limitations, the [plaintiff’s] physical
       examinations did not support the level of limitation alleged. Her left leg is longer
       than her right[, see App. at 765], and she was noted to use a cane once in 2015
       and once in 2016[, see id. at 450, 461]. However, she did not require a cane in
       2014 or 2015[, see id. at 326, 328, 370, 373, 415,] and her doctor indicated on one
       occasion that she did not require an assistive device for ambulation[, see id. at
       765]. Although she exhibited some decreased range of motion in her back, right
       hip, and left knee, and some antalgic gait, the [plaintiff] also reported that she can
       walk [three to four] long blocks. . . . Although the inconsistent information
       provided by the [plaintiff] may not be the result of a conscious intention to
       mislead, the inconsistencies nevertheless suggest that the information provided by
       the [plaintiff] may not be entirely reliable. The limited degree of treatment
       required and relatively benign examinations belie allegations of disabling
       symptoms or functional limitations and support a finding that the [plaintiff] is
       capable of a limited range of light work.

Id. at 16. This discussion reflects the existence of conflicts in the record, but it provides no

explanation of the analysis that informed the ALJ’s resolution of those conflicts. For example,

the ALJ identifies a conflict between the fact that the plaintiff “was noted to use a cane once in

2015 and once in 2016” but “did not require a cane in 2014 or 2015[,]” id., but she provides no

explanation as to why she is giving greater weight to older evidence—from 2014 and 2015—that

the plaintiff did not require the use of a cane, over newer evidence—from 2015 and 2016—that

the plaintiff did on several occasions require the use of a cane, see generally id. at 14–17. The

ALJ also provides no correlation between her indication that “the [plaintiff] [ ] reported that she

can walk [three to four] long blocks[,]” id., and her conclusion that the plaintiff would be able to

perform light work, defined as requiring “standing or walking about [six] hours in an [eight]-

hour workday[,]” id. at 14. See generally id. at 14–17.

       The defendant argues that the “[p]laintiff failed to establish that her cane was medically

required” because “her gait was normal on multiple occasions and the record did not consistently




                                                 18
reflect the use of an assistive device[.]” Def.’s Mem. at 10. However, the ALJ “must [ ] explain

how any material inconsistencies or ambiguities in the evidence in the case record were

considered and resolved.” SSR 96-8P, 1996 WL 374184, at *7. The evidence before the

Court—and before the ALJ—reflects an inconsistent record as to whether the plaintiff requires

the use of a cane, and the ALJ failed to “explain how [this] material inconsistenc[y] . . . w[as]

considered and resolved[,]” id. See App. at 16. Accordingly, the Court concludes that it must

also reverse the ALJ’s residual functional capacity determination as to the ALJ’s determination

that the plaintiff did not require the use of a cane.

B.      The Plaintiff’s Challenge to the ALJ’s Determination at Steps Four and Five of 20
        C.F.R. § 404.1520 that the Plaintiff Was Capable of Performing Her Past Relevant
        Work or Other Work in the National Economy

        The Court finally turns to the plaintiff’s challenge to the ALJ’s determination at steps

four and five of 20 C.F.R. § 404.1520 that the plaintiff was capable of performing her past

relevant work or other work in the national economy. The plaintiff argues that the ALJ’s

determination that she “was capable of performing her past[ ]relevant work as a mail[-]handler,

cashier, and census enumerator” was “not supported by substantial evidence” because (1) the

ALJ “failed to make a proper finding of fact as to the [p]laintiff’s residual functional capacity[,]”

Pl.’s Mem. at 10–11; (2) the ALJ’s “determination that the [p]laintiff’s work as a . . .

mail[-]handler constituted past[ ]relevant work is not supported by substantial evidence[,]” id.

at 11; and (3) the ALJ’s determination that the [p]laintiff’s work as a census enumerator

. . . constituted past[ ]relevant work is not supported by substantial evidence[,]” id. at 12–13. In

response, the defendant argues that any “error was harmless because the ALJ also found at step

four that [the p]laintiff could perform her past relevant work as a cashier and at step five that she




                                                   19
could perform other work in significant numbers in the national economy[,]” Def.’s Mem.

at 12—findings that the plaintiff does not challenge before this Court.

           The defendant is correct, see id., that “[w]hen the [defendant’s] decision evinces legal

error, [ ] the court should nonetheless affirm if the error was harmless[.]” Mitchell v. Berryhill,

241 F. Supp. 3d 161, 166 (D.D.C. 2017). However, the Court has already concluded that the

ALJ’s residual functional capacity determination is not supported by substantial evidence and

must be reversed. See supra Sections III.A.1–3. As the residual functional capacity

determination is “used at step [four] of the sequential evaluation process to determine whether an

individual is able to do past relevant work, and at step [five] to determine whether an individual

is able to do other work,” SSR 96-8p, 1996 WL 374184, at *2, the ALJ’s error thereby infects

her determination as to the work the plaintiff is currently able to perform and is therefore not

harmless. Accordingly, for the reasons discussed above, see supra Sections III.A.1–3, the Court

will reverse the ALJ’s decision and remand this case to the defendant for further proceedings.

                                           IV.      CONCLUSION

           For the foregoing reasons, the Court concludes that it must grant the plaintiff’s motion for

reversal, deny the defendant’s motion for affirmance, reverse the ALJ’s decision, and remand to

the agency for further proceedings.

           SO ORDERED this 28th day of July, 2022. 6


                                                                     REGGIE B. WALTON
                                                                     United States District Judge




6
    The Court will contemporaneously issue an Order consistent with this Memorandum Opinion.



                                                       20